256 S.W.3d 220 (2008)
David BATES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68576.
Missouri Court of Appeals, Western District.
July 1, 2008.
Frederick Joseph Ernst, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun Mackelprang and Jamie Pamela Rasmussen, Office of Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., Presiding Judge, THOMAS H. NEWTON, Judge, and RONALD R. HOLLIGER, Presiding Judge.

ORDER
PER CURIAM.
David Bates appeals from the denial of his Rule 24.035 motion for ineffective assistance of counsel, following an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed pursuant to Rule 84.16(b).